Appeal by defendant from a judgment (designated in the notice of appeal as an “order”) of the County Court, Nassau County, rendered August 5, 1959, convicting him, on his plea of “ guilty ”, of *1054attempted grand larceny in the second degree, and sentencing him to serve a term of one to two years. Judgment affirmed. Appellant does not attempt to show any ground for reversal of the judgment. He claims credit for time served and asks to be granted parole. There is no authority for the granting, by this court, of parole. Nor may this court, upon an appeal from a judgment of conviction and before the maximum sentence has been served, adjudicate that a defendant is entitled to credit against the sentence for time served prior, or subsequent, to the imposition of the sentence. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.